547 F.2d 489
94 L.R.R.M. (BNA) 2288, 80 Lab.Cas.  P 11,838
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.STOCKTON DOOR CO., INC., Respondent.
No. 75-3181.
United States Court of Appeals,Ninth Circuit.
Dec. 23, 1976.

Aileen Armstrong, Atty., NLRB, Washington, D.C., for petitioner.
James B. Atkinson, Stockton, Cal., for respondent.
Before ELY and TRASK, Circuit Judges, and ORRICK,* District Judge.
PER CURIAM:


1
The petitioning Board, pursuant to 29 U.S.C. § 160(e), has applied for enforcement of its order issued against the Respondent.  The Board's Decision and Order is reported at 218 NLRB No. 156.


2
Reviewing the record as a whole, we find substantial evidence supporting the Board's finding that the Respondent violated section 8(a)(1), (2), (3), and (5) of the Act.  The violations by Respondent were (1) its withdrawal of its recognition of the Carpenters Union and refusal to bargain with that Union, (2) its unilateral change of the terms and conditions of employment, and (3) its recognizing and entering into a collective bargaining agreement with the Teamsters Union when the Teamsters did not represent a majority of the Respondent's employees.


3
ENFORCED.



*
 Honorable William H. Orrick, Jr., United States District Judge, San Francisco, California, sitting by designation